Citation Nr: 1418729	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cervical spine disability and associated residuals, to include left arm and bilateral hand numbness, weakness, and restricted use, and bilateral degraded vision.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to February 1990, and from January 1991 to May 1991, as well as service in the United States Air Force Reserve and Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in December 2007, which denied service connection for nerve damage due to neck injury with left arm numbness, weakness and restricted use; bilateral hand numbness, weakness and restricted use; and bilateral degraded vision.  

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing and accepted such hearing in lieu of an in-person hearing.  At this hearing, the Veteran clarified the issue on appeal to be an issue of entitlement to service connection for a cervical spine disability and associated residuals.  Therefore, the Board has limited its consideration accordingly.

In May 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran essentially contends that he has a cervical spine disability due to both an April 1997 injury and a March 1998 injury, both of which he contends took place while he was serving in the Air Force Reserve on active duty. 

As noted above, the Board remanded this matter in May 2012.  The Board instructed the AMC to undertake development to provide the Veteran's Air Force Reserve service points and dates of service points, as well as any associated medical records.  Pursuant to the Board's remand, the Appeals Management Center put in a request for Air Force Reserve service records noting points accumulated and dates of service as well as records.  However, the AMC only put in a request for records from May 1991 to December 1995, the Veteran's period of Army Reserve Service.  Thus the Army only returned Leaving And Earning Statement documentation of drill dates and active duty from 1991 to 1995.  

Given that the case turns upon the Veteran's Air Force Reserve service, specifically that in 1997 and 1998 when the Veteran contends that he injured his cervical spine during active duty, these records from 1997 and 1998 are vital to determining the Veteran's eligibility for service connection.  On remand, one more attempt should be made to obtain these records and if they are not obtained, the Veteran and his representative must be notified of the efforts made to obtain these records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  VA should also clarify exactly what dates after 1995 the Veteran had Reserve service.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain records regarding the Veteran's service in the Air Force Reserve, specifically to note service points and the exact dates of active duty service until the Veteran's discharge from Reserve service, as well as any service treatment records associated with that service.  

If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

